Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 1 of 23



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 9:21-CV-80664-WPD

 HOWARD SCHLEIDER and FELICE
 VINARUB, as Co-Personal
 Representatives for THE ESTATE
 OF SARA SCHLEIDER, Deceased,

        Plaintiff(s),

 vs.

 GVDB OPERATIONS, LLC, a Florida
 Limited Liability Company d/b/a
 GRAND VILLA OF DELRAY EAST
 and JSMGV MANAGEMENT
 COMPANY, LLC, a Florida Limited
 Liability Company,

       Defendant(s).
 ________________________________/

                             PLAINTIFF’S MOTION TO REMAND

        Plaintiffs, HOWARD SCHLEIDER and FELICE VINARUB, as Co-Personal Representatives

 for THE ESTATE OF SARA SCHLEIDER, Deceased, by and through their undersigned attorneys

 move this Court under 28 U.S.C. § 1447 and files the within Motion to Remand and in support thereof

 states as follows:

        1.      Defendant GVDB Operations, LLC filed a Notice of Removal on April 6, 2021 [D.E.

 1].

        2.      Although the Notice of Removal alleges that this Court has subject matter jurisdiction

 under 28 U.S.C. § 1331 and 28 U.S.C. § 1442(a)(1), Plaintiff’s Complaint asserts no causes of action

 arising under federal law and Defendants are not Federal officers.

        3.      Plaintiff’s claims for negligence arise solely under state law and raise no issues of

 federal law. Under the well-pleaded complaint rule, this fact is normally determinative that there is
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 2 of 23



 no federal question jurisdiction. See Blab T.V. of Mobile, Inc. v. Comcast Cable Commc’ns, Inc., 182

 F.3d 851, 854 (11th Cir. 1999).

         4.       Instead, Defendant alleges that federal question jurisdiction exists because Defendant

 intends to raise an affirmative defense under the Public Readiness and Emergency Preparedness

 (“PREP”) Act, 42 U.S.C. §§ 247d-6d, 247d-6e. 1 Defendants further claim as a defense that the

 Federal officer removal statute applies, 28 U.S.C. § 1442(a)(1).

         5.       An affirmative defense cannot create federal question jurisdiction even if that defense

 arises under federal law. See Kemp v. IBM Corp., 109 F.3d 708, 712 (11th Cir. 1997).

         6.       Furthermore, the PREP Act should not be given “complete preemption” effect because

 this is a rare doctrine that only applies where Congress has shown a clear intent to completely displace

 state law. See Cmty. State Bank v. Strong, 651 F.3d 1241, 1260 n. 16 (11th Cir. 2011); Atwater v.

 NFL Players Ass’n., 626 F.3d 1170, 1176 n. 7 (11th Cir. 2010).

         7.       The text of the PREP Act shows no congressional intent to completely displace state

 negligence law, even where that state law is applied to claims involving COVID-19. The contrary

 opinion of the former general counsel for the Department of Health and Human Services is not entitled

 to any deference under Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S.

 837 (1984), and is unpersuasive when compared to the clear text of the PREP Act.

         8.       For these reasons, and those set forth in the accompanying Memorandum of Law,

 Plaintiff submits that this Court should follow the overwhelming authority of federal courts

 throughout the United States, and remand this case to the state court in which it originated.

         WHEREFORE, Plaintiff respectfully moves this Court to remand this case to the Circuit Court

 for the Fifteenth Judicial Circuit in and for Palm Beach County, Florida.


 1
  As explained later in the Motion, the PREP Act grants immunity under certain limited circumstances. Immunity is an
 affirmative defense. See Espanola Way Corp. v. Meyerson, 690 F. 2d 827, 830 (11th Cir. 1982)(holding generally that
 immunity is an affirmative defense).
                                                          2
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 3 of 23



                           LOCAL RULE 7.1(A)(3) CERTIFICATION

        Plaintiff’s counsel advised defense counsel that they intend to move this Court to remand this

 case, and defense counsel advised that they did not consent to the relief requested in this Motion.




                                                   3
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 4 of 23



     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND

     I.       INTRODUCTION

     Nearly every federal court to have considered this issue has granted a motion to remand from the

 Second through the Eleventh District Courts. See Gunter v. CCRC OPCO-Freedom Square, LLC, No.

 8:20-cv-1546 (M.D. Fla. Oct. 29, 2020); Estate of Olive B. Smith v. The Bristol at Tampa Rehab. And

 Nursing Ctr., LLC, 2021 WL 100376 (M.D. Fla. Jan. 12, 2021); Baskin v. Big Blue Healthcare, Inc.,

 2020 WL 4815074 (D. Kan. Aug. 19, 2020); Estate of Maglioli v. Andover Subacute Rehab. Ctr. I,

 478 F. Supp. 3d 518 (D.N.J. 2020); Saldana v. Glenhaven Healthcare LLC, 2020 WL 6713995 (C.D.

 Cal. Oct. 14, 2020); Martin v. Serrano Post Acute LLC, 2020 WL 5422949 (C.D. Cal. Sept. 10, 2020);

 Sherod v. Comprehensive Healthare Mgmt. Svcs., LLC, 2020 WL 6140474 (W.D. Pa. Oct. 16, 2020);

 Lyons v. Cucumber Holdings, LLC, 2021 WL 364640 (C.D. Cal. Feb. 3, 2021); Perez v. Southeast

 SNF LLC, 2021 U.S. Dist. LEXIS 70066 (W.D. Tx Apr. 12, 2021); Maltbia v. Big Blue Healthcare,

 2021 U.S. Dist. LEXIS 60254 (D. Kan. Mar 30, 2021); Estate of Winfred Cowan v. Lp Columbia Ky,

 2021 U.S. Dist. LEXIS 61708 (W.D. Ky Mar. 30, 2021); Estate of Judith Joy Jones v. St. Jude

 Operating Co., 2021 U.S. Dist. LEXIS 43876 (D. Oreg. Feb. 16, 2021); 2 but see Garcia v. Welltower

 OpCo Group, LLC, 2021 U.S. Dist. LEXIS 25738 (C.D. Cal. Feb. 10, 2021). 3

          This case should be remanded for four reasons:

          First, under the “well-pleaded complaint rule,” the allegations in a plaintiffs complaint

 “govern[] the jurisdictional determination.” Blab T.V. of Mobile, Inc. v. Comcast Cable Commc’ns,

 Inc., 182 F.3d 851, 854 (11th Cir. 1999). As a result, “the question whether a claim ‘arises under’

 federal law must be determined by reference to the ‘well-pleaded complaint.’” Merrell Dow Pharm.


 2
   Counsel is also aware of another pending Motion to Remand, fully briefed, before this District Court regarding the
 exact same Defendant facility and the exact same defense counsel. See Lisitano v. GVDB Operations, LLC, 9:21-cv-
 80113-DMM [D.E. 8, 14 & 16].
 3
   The Garcia case cited by Defense appears to be a single outlier case, from a single Central District court which even
 conflicts with multiple decisions within that same District.
                                                             4
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 5 of 23



 Inc. v. Thompson, 478 U.S. 804, 808 (1986). The complaint here does not identify or implicate any

 federal statute or regulation.

        Second, even assuming the PREP Act were relevant to the allegations in the complaint, the

 PREP Act does not create a private cause of action for the omissions identified in Plaintiff’s complaint.

 This fact alone is sufficient, under most circumstances, to defeat federal question jurisdiction. See

 Merrell Dow, 478 U.S. at 817; Crooke-Petite-El v. Bumble Bee Seafoods, LLC, 502 Fed.Appx. 886,

 887-88 (11th Cir. 2012).

        Third, an affirmative defense of federal preemption does not create federal question

 jurisdiction. Kemp v. IBM Corp., 109 F.3d 708, 712 (11th Cir. 1997). Even assuming Defendant’s

 affirmative defense were relevant to this Court’s jurisdiction, the defense does not raise a substantial,

 disputed question regarding the proper legal meaning of the PREP Act, but instead raises factual,

 case-specific issues as to whether the death of Plaintiff’s decedent was caused by the use of a “covered

 countermeasure.” Such fact-bound issues as the cause of disease or death cannot support federal

 question jurisdiction “without disturbing [a] congressionally approved balance of federal and state

 judicial responsibilities.” Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg. Co., 54 U.S. 308,

 314 (2005). See also Adventures Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1296 (11th Cir. 2008)

 (noting that “fact-bound and situation-specific federal issues raised in the context of state law claims

 are insufficient to support federal question jurisdiction) (quoting Empire Healthchoice Assur., Inc. v.

 McVeigh, 547 U.S. 677, 700-01 (2006)).

        Fourth, the PREP Act is not a “complete preemption” statute. Several courts have granted

 plaintiffs’ motions to remand because complete preemption is a “rare doctrine” that does not apply to

 the PREP Act, e.g., Estate of Maglioli, supra. Nothing in the Declarations by the Secretary of Health

 and Human Services changes the preemptive force (or lack thereof) of the PREP Act, and the advisory

 opinion of HHS’s former counsel is incorrect, has no legal force, and is entitled to no deference.

                                                    5
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 6 of 23



           Therefore this Court should remand this action.

     II.       FACTUAL BACKGROUND

           This matter began after SARA SCHLEIDER was admitted as a patient to the Memory Care

 unit at GVDB, beginning on or about October 12, 2019. Complaint ¶ 10. During her admission

 COVID-19, broke out, she contracted the virus and ultimately died, all while in the care of GVDB.

 Complaint ¶¶11-13.         Plaintiffs, SARA SCHLEIDER’s children, filed this cause of action as

 representatives of the Estate, in the Fifteenth Judicial Circuit in and for Palm Beach County Florida.

 In Plaintiffs’ Complaint it is specifically stated that:

           15.       This matter is NOT subject to the PREP Act, 42 U.S.C.A. §247d-6d(a)(1) because the
           allegations in this Complaint DO NOT allege any “countermeasures” taken by the Defendants
           as defined by the Prep Act. In fact, Plaintiffs allege the lack of, and complete failure to provide,
           any appropriate countermeasures to prevent the rampant spread of COVID-19 at Defendants’
           facility.

 Complaint ¶ 15.

           Additionally, Plaintiff has alleged that Defendants’ actions were “willful misconduct in the

 form of gross reckless behavior…[and] in disregard of a known and obvious risk that was so great

 that it made it highly probable that harm would outweigh any benefit.” Complaint ¶ 16. Contrary to

 any “use” of countermeasures, Plaintiff has alleged that Defendants:

               a. Failed to provide or require personal protective equipment to workers and residents.

               b. Failed to put in place adequate protection measures in the face of a global pandemic
                  which put at high risk, its patients, such as the deceased.

               c. Withheld information from its own workforce, residents, as well as family members and
                  individuals with specific power of attorney for residents regarding the dangers associated
                  with its infection control measures.

 Complaint ¶ 17 (emphasis added).

           It is alleged that these failures were so egregious that over 40 patients contracted COVID-19,

 at least 16 in the deceased’s same memory care unit, and over 10 people died. Complaint ¶ 19. The

 breadth of the Defendant’s horrendous failures to follow basic guidelines of sanitation and cleanliness
                                                    6
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 7 of 23



 were outlined in a detailed report by the Florida Department of Health. Complaint ¶ 20. Further, the

 facts which support Plaintiff’s allegations of willful and grossly reckless behavior by Defendants are

 specifically alleged in great detail, in the Complaint. Complaint ¶ 21-69. The Complaint then only

 alleges four counts: Count I - Survival Claim against GVDB Operations, LLC for Violation of Fla.

 Stat. § 429, et.seq.; Count II - Wrongful Death Claim against GVDB Operations, LLC for Violation

 of Fla. Stat. § 429, et.seq.; Count III - Survival Claim against JSMGV Management Company, LLC

 for Violation of Fla. Stat. § 429, et.seq.; Count IV - Wrongful Death Claim against JSMGV

 Management Company, LLC for Violation of Fla. Stat. § 429, et.seq.

         Defendant removed this case on the purported basis that the PREP Act, 42 U.S.C. §§ 247d-

 6d, 247d-6e provides a preemption defense, which Defendant argues must be heard in this Court.

 Because the PREP Act forms the primary basis for Defendants’ claims of jurisdiction, some

 discussion of that Act is necessary.

           The PREP Act was enacted on December 23, 2005, and “authorizes the Secretary of Health

 and Human Services (the Secretary) to issue a Declaration to provide liability immunity to certain

 individuals and entities (Covered Persons) against any claim of loss caused by, arising out of, relating

 to, or resulting form the manufacture, distribution, administration, or use of, medical

 countermeasures (Covered Countermeasures).” The PREP Act also “authorizes the Countermeasures

 Injury Compensation Program (CICP) to provide benefits to certain individuals or estates of

 individuals who sustain a covered serious physical injury as the direct result of the administration

 or use of the Covered Countermeasures. 4


 4
   Significantly, the CICP program instructions state in section I of the instructions: “[i]n order to be considered for
 Program benefits, an injured countermeasure recipient must have been administered or used a covered
 countermeasure according to the terms of a declaration (or in a good faith belief of such).” (emphasis added). Then
 again in Section II of the instructions, the CICP programs states “[a]n individual who was administered or who used a
 covered countermeasure may be eligible for out-of-pocket, unreimbursable medical and lost employment income
 benefits.” Then again in Section II it states [t]o be a survivor eligible for death benefits, the injured countermeasure
 recipient must have died as a direct result of his or her injuries resulting from the administration or use of a covered
 countermeasure.” This phrase is used continuously throughout the CICP program instructions. Ex. 1.
                                                            7
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 8 of 23



           The PREP Act is invoked when the Secretary of [HHS] issues a declaration
           determining … that a disease or other health condition constitutes a public health
           emergency. 42 U.S.C. § 247d-6d(b). If the Secretary determines that such conditions
           exist, he or she ‘may make a declaration, through publication in the Federal Register,
           recommending … the manufacture, testing, development, distribution, administration,
           or use of one or more covered countermeasures, and stating that [42 U.S.C. 247d-6d(a)]
           is in effect with respect to the activities so recommended.’ The Secretary has issued
           such a declaration regarding the COVID-19 pandemic.

 Baskin, *4.

           In sum, the PREP Act creates immunity for all claims of loss causally connected to
           the administration or use of covered countermeasures, which are certain drugs,
           biological products, or devices. … State laws that differ or conflict regarding the
           administration or use of covered countermeasures are preempted.

 Baskin, *5.

           As another District Court in a COVID-19 case noted “Section 247d-6d does contain an explicit

 provision regarding preemption, though it does not apply here … this provision pertains to a form of

 preemption, ‘conflict preemption,’ but does not by itself mandate a federal forum or completely

 preempt all claims arising out of the adequacy, or not, of the medical care afforded by these defendants

 when infected with the COVID-10 virus.” Maglioli, supra, 478 F. Supp. 3d at 528.

           Defendant’s notice of removal claims that, although there is no express preemption provision

 in the PREP Act providing for a federal forum, the PREP Act should be given “complete preemption”

 status, and alternatively posits that Plaintiff’s complaint, which is based entirely on state-law claims,

 raises substantial questions of the meaning of federal law that should be adjudicated in a federal forum,

 i.e. the Grable analysis.

    III.       LEGAL PRINCIPLES GOVERNING REMOVAL JURISDICTION

           “It is axiomatic that the jurisdiction of the federal courts is limited, with its scope defined by

 the Constitution and by statute.” See B, Inc. v. Miller Brewing Co., 63 F.2d 545, 548 (5th Cir. 1981).

 “[B]ecause a federal court is powerless to act beyond its statutory grant of subject matter jurisdiction,



                                                       8
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 9 of 23



 a court must zealously insure that jurisdiction exists over a case” Smith v. GTE Corp., 236 F.3d 1292,

 1299 (11th Cir. 2001).

           “On a motion to remand, the removing party bears the burden of showing the existence of

 federal subject matter jurisdiction.” Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d

 1337, 1343 (11th Cir. 2009). Removal jurisdiction exists only if the federal district court could have

 exercised original jurisdiction over the action. See 28 U.S.C. §1441(a). To meet its burden, the

 removing party must prove, by a preponderance of the evidence, the facts supporting federal

 jurisdiction. McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002).

           “Because removal jurisdiction raises significant federalism concerns, federal courts are

 directed to construe removal statutes strictly.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411

 (11th Cir. 1999). “Indeed, all doubts about jurisdiction should be resolved in favor of remand to state

 court.” Id. Accordingly, “the trial court must be certain of its jurisdiction before embarking upon a

 safari in search of a judgment on the merits.” Miller Brewing, 663 F.2d at 548-49.

     IV.      PLAINTIFF’S STATE-LAW NEGLIGENCE CLAIMS RAISE NO QUESTION OF
              FEDERAL LAW THAT WOULD CREATE FEDERAL QUESTION
              JURISDICTION UNDER 28 U.S.C. § 1331.

     A. Generally, a Complaint Alleging a State-Law Cause of Action Will Not Support Federal
        Question Jurisdiction.

           In Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294-95 (11th Cir. 2008), the

 Eleventh Circuit reaffirmed the familiar rule that “In determining whether jurisdiction exists under

 28 U.S.C. § 1331, a court must look to the well-pleaded complaint alone.” (citing Louisville &

 Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). 5 The plaintiff in Adventure Outdoors was a




 5
   An exception to the well-pleaded complaint rule is the complete preemption doctrine, which requires a statute to have
 preemptive force so “extraordinary” that it completely preempts state law and “converts an ordinary state common-law
 complaint into one stating a federal claim for purposes of the well-pleaded complaint rule.” Caterpillar Inc. v. Williams,
 482 U.S. 386, 393 (1987) (citations omitted). As explained later in the Motion, the complete preemption doctrine is
 inapplicable to this case because the PREP Act does not apply.
                                                             9
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 10 of 23



 firearms dealer that had been accused by investigators of violating various federal laws. Id. at 1293-

 94. The dealer filed a lawsuit in state court alleging defamation and other related state-law claims. Id.

 at 1294. The defendant filed a notice of removal, and the District Court concluded it had jurisdiction,

 then dismissed several of the dealer’s claims. Id. at 1295. The Eleventh Circuit reversed because the

 causes of action as framed by the dealer’s original complaint raised state-law issues. Although the

 defamatory statements concerned alleged violations of federal law, the Court did not consider that

 enough to warrant federal jurisdiction where the complaint otherwise did not assert any right to

 recovery under federal law, stating “Our concern is that by authorizing the exercise of federal

 jurisdiction here, we would open the doors of the federal courts in this circuit whenever a defamation

 defendant accuses a plaintiff of violating federal law.” Id. at 1302.

        Plaintiff’s complaint does not even allege a violation of Federal law, it here alleges entirely

 state-law causes of action. The complaint has even less of a connection to federal issues than the

 complaint in Adventure Outdoors. Under the well-pleaded complaint rule, it must be presumed that

 this Court does not have subject matter jurisdiction. See Madzimoyo v. The Bank of New York

 Mellon Trust Co., N.A., 440 Fed.Appx. 728 (11th Cir. 2011).

    B. The PREP Act Does Not Create a Private Right of Action for the Omissions that Form
       the Basis of Plaintiff’s Claims.

        In Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804 (1986), the Supreme Court held that

 a plaintiff’s allegation that a defendant had violated a federal statute, as a basis for meeting an element

 of a state law cause of action, did not give rise to federal question jurisdiction under 28 U.S.C. § 1331,

 where the federal statute did not provide a private right of action. In inquiring “whether jurisdiction

 may lie for the presence of a federal issue in a nonfederal cause of action,” 478 U.S. at 810, the

 Supreme Court placed primary emphasis on whether the federal statute in question creates a private

 right of action. “Given the significance of the assumed congressional determination to preclude

 federal private remedies, the presence of the federal issue as an element of the state tort is not the kind
                                                    10
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 11 of 23



 of adjudication for which jurisdiction would serve congressional purposes and the federal system.”

 Merrell Dow, 478 U.S. at 814. Because Congress did not provide for a private remedy for violations

 of the FDCA, this “is tantamount to a congressional conclusion that the presence of a claimed

 violation of the statute as an element of a state cause of action is insufficiently ‘substantial’ to confer

 federal-question jurisdiction.” Id.

         More recently, in Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg. Co., 545 U.S.

 308 (2005), the Supreme Court indicated that Merrell Dow was not intended to provide a “bright-line

 rule” that the absence of a private right of action in a federal statute precludes exercise of federal

 question jurisdiction over a state law claim premised in part on the provisions of a federal statute.

 Grable, 545 U.S. at 317. “Accordingly, Merrell Dow should be read in its entirety as treating the

 absence of a federal private right of action as evidence relevant to, but not dispositive of, the ‘sensitive

 judgments about congressional intent’ that § 1331 requires.” Grable, 545 U.S. at 318. Even while

 approving of this exercise of federal question jurisdiction, the Grable Court noted that, under the

 Merrell Dow decision, “A general rule of exercising federal jurisdiction over state claims resting on

 federal mislabeling and other statutory violations would thus have heralded a potentially enormous

 shift of traditionally state cases into federal courts.” Id. at 319. The Supreme Court has thus remained

 consistent on the point that state-law claims – even where they depend on violations of federal law -

 do not support the exercise of federal jurisdiction.

         While necessarily acknowledging the Grable Court’s caveat that Merrell Dow did not create

 a bright-line rule, the Eleventh Circuit has continued to treat the absence of a federal private right of

 action as a critical component of federal question jurisdiction. Indeed, in Crook-Petite-El v. Bumble

 Bee Seafoods, LLC, 502 Fed.Appx. 886 (11th Cir. 2012), the Eleventh Circuit flatly rejected the notion

 that alleging a violation of a federal statute as part of a state tort law claim could support federal

 jurisdiction, where the federal statutes did not provide a private right of action. Crook-Petite-El, 502

                                                     11
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 12 of 23



 Fed.Appx. at 887-88; see also Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1302-03 (11th

 Cir. 2008) (noting that the absence of a private right of action in federal criminal statutes was strong

 evidence that Congress intended that state courts should adjudicate state law claims that included

 allegations involving federal criminal laws). The federal district courts in Florida, when analyzing

 similar jurisdictional issues after Grable, have also continued to place key importance on whether the

 federal statute in question creates a private right of action. “The absence of a federal cause of action

 for FDCA violations weighs heavily in favor of the conclusion that the federal issues in this case are

 not substantial enough to support federal question jurisdiction.” Marcus v. Medical Initiatives, Inc.,

 2013 WL 718630 at *6 (M.D. Fla., Feb. 27, 2013).

        The PREP Act does not create any federal cause of action for ordinary negligence, regardless

 of whether that negligence causes a COVID-19 infection. This fact “weighs heavily in favor of the

 conclusion” that there is no federal question jurisdiction.

    C. An Affirmative Defense of Federal Preemption Does not Support Federal Question
       Jurisdiction.

        The PREP Act’s preemption provision provides only for conflict preemption. Maglioli, supra.

 Conflict preemption, like express or field preemption, is a species of “ordinary preemption.” Devon

 Energy Prod. Co. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1203 n.4 (10th Cir. 2012).

 “[O]rdinary preemption may be invoked in both state and federal court as an affirmative defense to

 the allegations in a plaintiff’s complaint.” Geddes v. American Airlines, Inc., 321 F.3d 1349, 1352

 (11th Cir. 2003). The court also stated “a case may not be removed to federal court on the basis of a

 federal defense, including that of federal preemption.” Id. at 1352-53 (emphasis in original, citing

 Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987)).

        Defendant’s position is that it is entitled to protection from liability by virtue of employing

 “covered countermeasures” under the PREP Act. It has not yet pleaded any facts in support of its

 defense, and no allegations in the complaint support that defense. Presumably, Defendant intends to
                                                 12
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 13 of 23



 try to establish that the standard of care to which Florida law subjects Defendant generally has been

 displaced by the provisions of the PREP Act. This is a defense that Defendant can invoke “in both

 state and federal court” under Geddes and Caterpillar. A conflict preemption defense like the one

 Defendant raises does not support federal question jurisdiction; a state court is just as capable of

 adjudicating this defense.

    D. Defendant’s Preemption Defense does not Support Federal Question Jurisdiction under
       Grable.

        In some cases, federal courts have found that a federal statute so thoroughly displaces state

 law that it constitutes “complete” preemption. Otherwise, federal preemption defenses may be raised

 in state court. See Geddes. Defendant suggests a third option that has not yet been recognized by any

 federal court: finding federal question jurisdiction on the basis that an affirmative defense raises

 “substantial federal legal and policy issues” within the meaning of Grable & Sons Metal Products,

 Inc. v. Darue Eng’g. & Mfg., 545 U.S. 308 (2005). The rationale of Grable has only ever been applied

 to federal-law issues raised by a state-law cause of action, not a defense.

        Even as expressed by Defendant, though, the defense it intends to raise does not implicate a

 pure legal question under the PREP Act, but instead implicates factual issues. Plaintiff’s complaint

 does not allege that Defendant employed “covered countermeasures” as that term is used in the PREP

 Act, or that Ms. Schleider contracted COVID-19 as a result of the use of such countermeasures. The

 complaint simply alleges that Defendant was negligent under Florida law.

        Defendant argues that Plaintiff’s claim may still be preempted because the omission giving

 rise to state-law liability might (as a matter of fact) be the failure to use a covered countermeasure.

 Plaintiff’s complaint does not say as much, but taking Defendant’s argument by its terms, it continues

 that the PREP Act may provide protection from liability even where Defendant opts not to use a

 covered countermeasure. For this point it relies on the HHS’s Fourth Declaration, 85 Fed. Reg. 79190

 (Dec. 9, 2020). Defendant claims that the Fourth Declaration “urges courts to implement ‘exclusive
                                                 13
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 14 of 23



 federal jurisdiction’ of COVID-19 actions.” [D.E. 1, p. 17]. The phrase “exclusive federal jurisdiction”

 does not appear anywhere in the Fourth Declaration, so it is unclear what Defendant intended to quote.

 What that Declaration says (p. 79197) is:

        Where there are limited Covered Countermeasures, not administering a Covered
        Countermeasure to one individual in order to administer it to another individual can
        constitute “relating to . . . the administration to . . . an individual” under 42 U.S.C. §
        247d-6d. For example, consider a situation where there is only one dose of a COVID-
        19 vaccine, and a person in a vulnerable population and a person in a less vulnerable
        population both request it from a healthcare professional. In that situation, the
        healthcare professional administers the one dose to the person who is more vulnerable
        to COVID-19. In that circumstances the failure to administer the COVID-19 vaccine
        to the person in a less-vulnerable population “relat[es] to . . . the administration to” the
        person in the vulnerable population. The person in the vulnerable population was able
        to receive the vaccine only because it was not administered to the person in the less-
        vulnerable population. Prioritization or purposeful allocation of a Covered
        Countermeasure, particularly if done in accordance with a public health authority’s
        directive, can fall within the PREP Act and this Declaration’s liability protections.

 In other words, if a provider must ration covered countermeasures, the decision on how to ration it

 “can fall within the PREP Act” and thus would be afforded protection from liability.

        There are two reasons why this passage in the Fourth Declaration does not create jurisdiction:

 (1) it is beyond the scope of a Declaration under the authorizing statute, and therefore not entitled to

 any deference, and (2) even if this Court were to follow that rationale, Defendant’s preemption

 defense would be so fact-bound as to preclude federal question jurisdiction.

    1. The Fourth Declaration’s expansion of the scope of liability protection is not entitled to
       deference.

        The plain text of the PREP Act provides that its protection from liability only applies if a

 plaintiff’s injury was caused by the actual use of a covered countermeasure. 42 U.S.C. 247d-

 6d(a)(2)(B) (“immunity … applies to any claim for loss that has a causal relationship with the

 administration to or use by an individual of a covered countermeasure”). The non-use of a

 countermeasure does not afford any such protection under the statute.



                                                    14
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 15 of 23



          The former Secretary of HHS attempted to expand this protection in the Fourth Declaration

 by reinterpreting the statute, but such interpretation is not authorized. The authority for issuing

 declarations is found in 42 U.S.C. § 247d-6d(b). A declaration’s contents are to consist of five

 portions:

          (A) the categories of diseases, health conditions, or threats to health for which the Secretary
              recommends the administration or use of the countermeasure;

          (B) the period or periods during which … subsection (a) [liability protections] is in effect …

          (C) the population or populations of individuals for which subsection (a) [liability protections]
              is in effect with respect to the administration or use of the countermeasures …

          (D) the geographic area or areas for which subsection (a) is in effect with respect to the
              administration or use of the countermeasure … and

          (E) whether subsection (a) is effective only to a particular means of distribution [such as by
              donation or commercial sale].

 42 U.S.C. § 247d-6d(b)(2)(A)-(E).

          Nothing in the statute delegates any authority to the Secretary of HHS to interpret or expand

 the meaning of the PREP Act’s preemption provision or liability protections. 6 In order to be afforded

 Chevron deference (Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837

 (1984)) the agency action must be by a rule “promulgated pursuant to authority Congress has

 delegated to the official.” Gonzales v. Oregon, 546 U.S. 243, 258 (2006) (citation omitted). Where

 an executive official’s interpretation of a statute extends beyond the rulemaking authority granted by

 that statute, courts do not give that interpretation any deference. Id. By contrast, where Congress

 expressly delegates a cabinet Secretary to “make such interpretations” of a statute, Chevron deference

 applies. Heimmermann v. First Union Mortg. Corp., 305 F.3d 1257, 1261 (11th Cir. 2002).



 6 Defendant also suggests that the Fourth Declaration stated “Through the PREP Act, Congress delegated to me [Secretary
 of HHS] the authority to strike the appropriate Federal-state balance.” [D.E. 1 p. 13]. No one disputes that the Secretary
 was empowered to identify covered countermeasures, but Congress certainly did not delegate the authority to strike a
 federal-state balance for purposes of determining a federal court’s jurisdiction.
                                                            15
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 16 of 23



         The PREP Act did not delegate any authority to the Secretary of HHS to interpret the breadth

 of preemption, nor to interpret the extend of liability protections, beyond the terms of the PREP Act

 itself. Instead, it delegated authority to define five discrete aspects of those liability protections. This

 delegation does not include the authority to extend liability protections beyond the terms of the statute,

 which only apply to covered entities’ actual employment of countermeasures. The Fourth Declaration

 goes beyond that delegation of authority and purports to extend those protections (in some limited

 circumstances) to covered entities’ decisions not to employ covered countermeasures. The inclusion

 of such language in the Fourth Declaration was ultra vires and should not be afforded any deference.

     2. Even if Grable Jurisdiction Applied to an Affirmative Defense, and Even if the Fourth
        Declaration’s Interpretation of the PREP Act were Entitled to Deference, Defendant’s
        Preemption Defense is Fact-Bound and Situation-Specific.

         The circumstances in which a federal issue embedded within a state cause of action will be

 sufficient to invoke federal question jurisdiction under 28 U.S.C. § 1331 are limited to cases raising

 “nearly pure issue[s] of law,” the resolution of which would establish a rule applicable to numerous

 cases. Empire Healthchoice, 547 U.S. at 700. 7 By contrast, to the extent a state-law claim raises

 issues regarding a violation of federal law that are “fact-bound and situation-specific,” such federal

 issues do not raise a substantial federal question sufficient to invoke federal question jurisdiction. Id.

 at 700-01.

         The Eleventh Circuit has emphasized this rule. “Unlike Grable, Empire Healthchoice

 presented a ‘fact-bound and situation-specific’ issue; thus, federal jurisdiction was inappropriate in

 the latter case.” Adventure Outdoors, 552 F.3d at 1299. Although the defendants in Adventure

 Outdoors attempted to characterize the plaintiffs’ claims as raising a “dispute over the meaning of



 7
   The plaintiff in Empire Healthchoice was a federal employee health plan’s insurance carrier, which
 attempted to enforce subrogation rights against a personal injury settlement. Although the dissenting
 opinion noted that “There is little about this case that is not federal” (547 U.S. at 702 (Breyer, J.,
 dissenting)), the Court held that it did not “arise under” federal law.
                                                     16
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 17 of 23



 federal law,” the Eleventh Circuit rejected that effort. “[T]he defendants mischaracterize the nature

 of the dispute.” Id. In the Court’s view, “resolution of the plaintiffs’ claims ultimately would require

 an evaluation of [Plaintiffs’] factual argument. To be sure, the jury would have to apply federal law

 to reach its decision. But as the Supreme Court explained in Grable, the federal courts have rejected

 the ‘expansive view that mere need to apply federal law in a state-law claim will suffice to open the

 “arising under” door.’” Adventure Outdoors, 552 F.3d at 1300 (quoting Grable, 545 U.S. at 313).

 This Court has likewise applied the rule that “fact-bound” allegations that federal law has been

 violated do not raise substantial federal questions. See Meyer v. Health Management, Assoc., Inc.,

 841 F.Supp.2d 1262, 1268-69 (S.D. Fla. 2012).

        This case is further removed from Grable because Plaintiff’s claim itself does not raise any

 issue of federal law, neither a legal nor factual issue. It is the preemption defense that, according to

 Defendant, will raise an issue of federal law. But to the extent it even has such a defense, it is limited

 to the potential circumstance of rationing countermeasures identified in the Fourth Declaration.

 Plaintiff submits that this interpretation of the statute is incompatible with its plain text. But even if

 that were not the case, a “rationing” defense would only apply if the jury determined that the reason

 Defendant failed to satisfy its state-law duty to Ms. Schleider was that it was rationing covered

 countermeasures and had to prioritize other residents. This is the very definition of “fact-bound”

 allegations which should be adjudicated by a state court.

        E. “Complete Preemption” is a Rare Doctrine that Does Not Apply to the PREP Act.

        The only basis left to invoke federal question jurisdiction is through the exceedingly rare

 “complete preemption” doctrine. As courts throughout the country have correctly concluded, this

 doctrine does not apply to the PREP Act.

        “Complete preemption is a rare doctrine that entirely transforms a state-law claim into a

 federal claim, regardless of how the plaintiff framed the legal issue in the complaint.” Cmty. State

                                                    17
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 18 of 23



 Bank v. Strong, 651 F.3d 1241, 1260 n. 16 (11th Cir. 2011). The “Supreme Court has applied [it] to

 only three federal statutes: § 301 of the [Labor Management Relations Act], the Employee Retirement

 Income Security Act of 1974, 29 U.S.C. 1132, and §§ 85 and 86 of the National Bank Act.” Atwater

 v. NFL Players Ass’n., 626 F.3d 1170, 1176 n. 7 (11th Cir. 2010).

        When courts give “complete preemption” effect to a statute, it is because Congress has shown

 a clear intent to completely displace state law. For instance, section 301 of the LMRA explicitly grants

 federal courts jurisdiction over “[s]uits for violation of contracts between an employer and a labor

 organization representing employees in an industry affecting commerce.” 29 U.S.C. 185. So, any

 question “relating to what the parties to a labor agreement agreed, and what legal consequences were

 intended to flow from breaches of that agreement, must be resolved by reference to uniform federal

 law, whether such questions arise in the context of a suit for breach of contract or a suit alleging

 liability in tort.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 211 (1985).

        The PREP Act does not mandate a federal forum for an ordinary negligence case. Instead,

 “Only claims related to the administration of designing, manufacturing, and distributing covered

 countermeasures to individuals is preempted.” Estate of Maglioli, 2020 WL 4671091 at *8, n.6, citing

 42 U.S.C. § 247d-6d(b)(8). Although it creates a federal claims process, that only applies to claims

 made by an “eligible individual for a covered injury directly caused by the administration or use of

 a covered countermeasure.” 42 U.S.C. § 247d-6e(b)(1). Plaintiff in this case would obviously have

 no such claim, since the factual allegations are that her decedent’s disease and death were caused by

 the failure to take precautions. Even if such precautions were “covered countermeasures” (which is

 not pleaded in the complaint, and cannot therefore be considered the operative facts for purposes of

 this motion) there is no cause of action to replace the one alleged under state law. Congress has

 therefore not “displaced” the state-law cause of action with a federal substitute.



                                                   18
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 19 of 23



 It has also not displaced the state-law cause of action by immunizing Defendant. Immunity from

 liability is factually dependent on whether a plaintiff’s claim was “caused by, arising out of, relating

 to, or resulting from the administration to or the use by an individual of a covered countermeasure”.

 42 U.S.C. § 247d-6d(a)(1). The same section further clarifies that for immunity to apply, the claim

 must have “a causal relationship with the administration to or use by an individual of a covered

 countermeasure”. 42 U.S.C. § 247d-6d(a)(2)(B). Plaintiff’s complaint in this case in fact, claims the

 exact opposite.    Complaint ¶ 15.      The complaint does not allege that the use of a covered

 countermeasure by any individual caused the disease or death at issue.

        The plain text of the statute demonstrates that Congress intended to immunize certain covered

 entities from liability under a narrow factual scenario: where an injury, disease, or death, is caused by

 the use of countermeasures that have been designated by the Secretary of HHS. There is nothing in

 the statute that displaces all state-law causes of action for negligence in which the standard of care

 might have involved the use of covered countermeasures. Such a broad reading of the statute is

 unjustified by the text.

        Every federal court to have considered this issue, except one, agrees. The court in Estate of

 Maglioli put it succinctly:

        The PREP Act, as amended, is an emergency response to the pandemic. Its evident
        purpose is to embolden caregivers, permitting them to administer certain encouraged
        forms of care (listed COVID ‘countermeasures’) with the assurance that they will not
        face liability for having done so. Nothing in the language of the Act suggests that it
        was intended to more broadly displace state-law causes of action for, e.g., malpractice
        or substandard care–even if proper care possibly would have entailed administration
        of such countermeasures.

 2020 WL 4671091 at *8.

         Defendants attempt to find support in an “advisory opinion” by the former general counsel to

 HHS. “[A]n interpretation contained in an opinion letter, not one arrived at after, for example, a

 formal adjudication or notice-and-comment rulemaking” is “like interpretations contained in policy

                                                    19
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 20 of 23



 statements, agency manuals, and enforcement guidelines, all of which lack the force of law”

 Christensen v. Harris County, 529 U.S. 576, 587 (2000). These materials “do not warrant Chevron-

 style deference.” Id. (citing Reno v. Koray, 515 U.S. 50, 61 (1995)). The advisory opinion itself notes

 that it does not have the force of law.

         Even if the former counsel’s opinions had been adopted in a Declaration by the Secretary of

 HHS, they would still be entitled to no deference because they are beyond the “exercise of the

 Secretary’s delegated lawmaking powers”. Id. (citing Martin v. Occupational Safety and Health

 Review Comm’n, 499 U.S. 144, 157 (1991)). Despite the assertions by Defendants that the subsequent

 administration adopted this reading, the Acting Secretary of HHS issued a Fifth Amended Declaration

 under the PREP Act, effective January 28, 2021, which does incorporate some prior advisory opinions,

 but notably not the one on which Defendant relies.

         In any event, an attorney’s opinion on the preemptive effect of a statute, and a federal court’s

 jurisdiction to hear a preemption defense, is worth no more deference than the persuasiveness of the

 opinion demands. In this case, the advisory opinion conflicts with the text of the statute, which does

 not purport to displace state negligence law, and the decisions of multiple jurists throughout the

 country.

         Complete preemption is exceedingly rare and “in ‘the absence of explicit direction from

 Congress,’ the Supreme Court has indicated its reluctance to find the extraordinary preemptive power

 necessary for complete preemption. Geddes, 321 F.3d at 1353 (citation omitted). Such explicit

 direction is lacking here. The PREP Act is not a complete preemption statute.

    V.      DEFENDANTS ARE NOT FEDERAL OFFICERS, OR ACTING UNDER THE
            UNITED STATES, ITS AGENCIES OR OFFICERS, AND THEREFORE IS NOT
            ENTITLED TO REMOVAL PURSUANT TO 28 U.S.C. 1442(a)(1)

         Similar to Defendants other arguments infra, this issue has been previously decided by District

 Courts in the context of COVID-19 and requests for Federal Jurisdiction. See Nava v. Parkwest

                                                   20
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 21 of 23



 Rehab. Ctr. LLC, 2021 WL 1253577 (C.D. Cal. Apr. 5, 2021). Unlike the federal question removal

 statute, § 1442(a)(1) is "liberally construed," although "not limitless." Fidelitad, Inc. v. Insitu, Inc.,

 904 F.3d 1095, 1099 (9th Cir. 2018). Relevantly, "[a] private firm's compliance (or noncompliance)

 with federal laws, rules, and regulations does not by itself fall within the scope of the statutory phrase

 'acting under' a federal 'official.' And that is so even if the regulation is highly detailed and even if the

 private firm's activities are highly supervised and monitored." Watson v. Philip Morris Cos., 551 U.S.

 142, 153, 127 S. Ct. 2301, 168 L. Ed. 2d 42 (2007). Defendants here fail to identify and specific

 directive with respect to their designation as a Federal agent other than general guidelines which were

 established for the entire Country and alternatively residents of the State of Florida generally.

         Even "a highly regulated firm cannot find a statutory basis for removal in the fact of federal

 regulation alone." Watson v. Philip Morris Cos., 551 U.S. 142, 153, 127 S. Ct. 2301, 168 L. Ed. 2d

 42 (2007). A "special relationship" must exist between the federal and private entities. Id., at 157.

 "This relationship typically involves subjection, guidance, or control [and] the private person's acting

 under must involve an effort to assist, or to help carry out, the duties or tasks of the federal superior."

 St. Charles Surgical Hosp., L.L.C. v. La. Health Serv. & Indem. Co., (St. Chas. I), 935 F.3d 352, 356

 (5th Cir. 2019) (citations and internal quotations omitted). A private company’s compliance (or

 noncompliance) with federal laws, rules, and regulations does not by itself fall within the scope of the

 statutory phrase "acting under" a federal "official."       This is true even if the regulation is highly

 detailed and even if the private firm's activities are highly supervised and monitored. Watson, 551

 U.S. at 153.

         In the instant matter, Defendants have absolutely no “special relationship” with any Federal

 officer or Agency of the government. At most, this merely identifies Defendants as a “highly

 regulated” entity, and this is insufficient to confer Federal jurisdiction. See Watson, 551 U.S. at 153;



                                                      21
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 22 of 23



 St. Charles Surgical Hosp., L.L.C. v. Louisiana Health Serv. & Indem. Co., (St. Chas. II), 990 F.3d

 447, 452 (5th Cir. 2021). Therefore, remand is appropriate.

                                         VI.     CONCLUSION

        For all the foregoing reasons, Plaintiff respectfully moves this Court to remand this case to

 the Circuit Court for the Fifteenth Judicial Circuit in and for Palm Beach County, Florida.

 Dated this 16th day of April, 2021.

                                               Respectfully submitted,

                                               /s/Spencer T. Kuvin, Esq.
                                               Spencer T. Kuvin, Esq.
                                               FL Bar No.: 89737
                                               The Law Offices of Craig Goldenfarb, P.A.
                                               Attorneys for Plaintiff(s)
                                               1800 S. Australian Ave., Ste. 400
                                               West Palm Beach, FL 33409
                                               (561) 697-4440
                                               Secondary Email: skuvin@800goldlaw.com
                                               Paralegal’s Email: lweir@800goldlaw.com




                                                  22
Case 9:21-cv-80664-WPD Document 8 Entered on FLSD Docket 04/16/2021 Page 23 of 23



                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2021, I electronically filed the foregoing with the Clerk of

 the Court using CM/ECF. I also certify that the foregoing document is being served this day on all

 counsel of record either via transmission of Notices of Electronic Filing generated by CM/ECF or in

 some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notice of Electronic Filing.

                                                        s/ Spencer T. Kuvin




                                                   23
